Citation Nr: 1428785	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-30 719A	)	DATE
	)
	)

On appeal from a decision of the
Department of Veterans Affairs Medical Center (VAMC)
in the North Florida/South Georgia Veterans Health System



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred by the Veteran related to treatment at Munroe Regional Medical Center from January 30, 2012, to February 14, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active duty service from August 1963 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 decision of the North Florida/South Georgia Veterans Health System which denied entitlement to payment for unauthorized private medical services provided to the Veteran, at Munroe Regional Medical Center.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to compensation for a MRSA, and chronic residuals related thereto, under 38 U.S.C.A. § 1151 been raised by the record.  See September 2012 statement.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran was treated at Munroe Regional Medical Center from January 26, 2012 to February 14, 2012, for nonservice-connected disabilities. 

2.  VA approved payment for treatment provided by Munroe Regional Medical Center from January 26 to 29, 2012.

3. At the time of treatment at Munroe Regional Medical Center, the Veteran carried supplemental insurance, specifically, Medicare part A.






CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses provided to the Veteran, from January 30, 2012 to February 14, 2012 have not been met.  38 U.S.C.A. §§ 1725, 1728; 38 C.F.R. §§ 17.1000, 17.1001, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board notes that the Veteran was sent a letter in November 2012 which notified him of the VCAA.  Thus, the duty to notify was satisfied by way of the November 2012 letter, which informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  Therefore, any notice errors did not affect the essential fairness of this adjudication, and that it is not prejudicial to the Veteran for the Board to proceed to decide this appeal.  Moreover, VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits; thus, any duty to notify and assist has been satisfied. 

II. Factual Background and Analysis

The record reflects that the Veteran was treated at Munroe Regional Medical Center from January 26, 2012, through February 14, 2012, after being admitted from the emergency room, complaining of dyspnea and weakness.  A discharge summary showed that his diagnoses included streptococcus bacteremia, end-stage renal disease, chronic renal failure, anemia, bilateral inguinal adenopathy, left lower lobe pneumonia, severe protein energy malnutrition, sepsis on admission, and metabolic acidosis. A claim was made to VA for payment of the cost of private medical services provided to him at Munroe Regional Medical Center on those dates.  VA made a determination that the Veteran reached the point of stabilization on January 29, 2012, and thereafter only authorized reimbursement/payment for private medical services rendered to him from January 26, 2012 through January 29, 2012.  

The Veteran contends he should also be entitled to reimbursement/payment for the medical services rendered from January 30, 2012 through February 14, 2012.  He claims he could not be released or transferred from Munroe Regional Medical Center until February 14, 2012, because he was diagnosed with bacteria in his blood which damaged his heart and was shutting down his kidneys, which weakened him to the point he could not get up by himself.  He also reported that after his hospitalization at Munroe Regional Medical Center, he was transferred to Gainesville Hospital until March 5th.  

The Board initially points out that the Veteran does not claim that his treatment was due to a service-connected condition, or that he is rated as permanently and totally disabled, such that he could be considered for reimbursement under 38 C.F.R. § 17.120.  Review of the record shows that service connection has not been granted for any disabilities; rather the Veteran is in receipt of a non-service-connected disability pension.  Therefore, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities. 

Section 1725, Title 38, United States Code, was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553  (1999) (effective May 29, 2000).  To be entitled to the payment for emergency care under this Act, the evidence must meet all of the following criteria: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 
(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 
(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 
(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 
(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 
(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 
(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 
(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and,
(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002. 

Review of the health insurance claim forms for Munroe Regional Medical Center reveal that the Veteran has insurance through VA as well as Medicare.  On a bill provided to the Veteran from Munroe Regional Medical Center, for inpatient services rendered from January 26, 2012 to February 14, 2012, there was a notation that Medicare had paid $28,088.79, and the outstanding balance was $1,156.  

In March 2012, a VA clinician reviewed the claim, and approved covering medical expenses for 3 days, from January 26 to January 29, 2012, noting that the Veteran was admitted with metabolic acidosis and renal failure, complicated by anemia, thrombocytopenia, sepsis with endocarditis, LLL pneumonia, and CAD.  The clinician noted that a progress note dated January 29, 2012, revealed vital signs were stable and chemistries had improved, and the Veteran was feeling better without complaints.  The VA clinical determined that the Veteran could reasonable have been transferred to a VA facility at that time.  

The evidence establishes that the Veteran, at the time of the January/February 2012 hospitalization at Munroe Regional Medical Center, was clearly covered by Medicare part A.  It is clear that Medicare paid a large portion of his medical bills associated with this hospitalization.  38 C.F.R. § 17.1002(g) precludes reimbursement.  The Veteran does not meet all of the criteria for entitlement to payment or reimbursement for medical services provided by Munroe Regional Medical Center.

The Board does not doubt that the Veteran has incurred a significant cost due to his hospitalization.  The regulations, however, make it quite clear that, if the Veteran has a health care plan that covers his emergency treatment, either in whole, or in part, that reimbursement or payment is not eligible.  As such, the Board finds no legal basis on which the Veteran's claim could be granted.  In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board has no choice but to deny the Veteran's claim.  Moreover, since the claimed payment is barred by law, the Board need not address the other requirements, including whether the Veteran's treatment beyond January 29, 2102 was for a medical emergency of such a nature that he could not have been safely discharged or transferred to a VA facility. 



ORDER


Entitlement to payment or reimbursement for medical services provided by Munroe Regional Medical Center from January 30, 2012 through February 14, 2012 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


